Title: To Thomas Jefferson from James Cheetham, 24 June 1806
From: Cheetham, James
To: Jefferson, Thomas


                        
                            Sir.
                            New-York June 24. 1806.
                        
                        No 1. of the inclosed is a List of the Grand Jury who in April last found bills of Indictment against Mr.
                            Ogden, Col. William S. Smith, and others, for their agency in the expedition of the Leander; No 2. is a Schedule of the
                            Pettit Jury Summoned to try the issues at the District Court held in that month; no 3 is a reiteration of the Grand Jury,
                            with notations of the Politics of each, and no 4 is the like on the Pettit Jurors. I have taken the liberty to Communicate
                            this information lest, with various views, Gentlemen from whom you
                            might expect it may not perform what to me is an agreeable task.
                        My impressions are, and they are made by the Conduct of the Marshal, that a fair and impartial trial of the
                            Gentlemen Indicted Cannot be expected from any Jury which that officer will Select. He is Certainly hostile to the
                            Administration, and would do much to alienate our Citizens from it. I think I am warranted in the remark that with the
                            Federalists he deems the present an auspicious moment to make an Unfavourable impression against the Administration, and
                            that this may in Some Sort be effected by packing a Jury to acquit the accused. The trials will
                            Undoubtedly be made, as far as they Can be made, not those of the indicted, but—what is very Strange—of the Executive. The
                            federal party affect to view them in this light, and they will so represent them to the Community. Under present
                            Circumstances, and against Such a Combination, we should expect from the Marshal rigid impartiality.
                        You will in this, as in all Cases, do what shall appear to you to be just, and what you deem so will always
                            be acceptable to
                        Sir With the greatest respect and attachment Your obt. Servt.
                        
                            James Cheetham
                            
                        
                    